DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the terms “the top plate receiving structure,” “the length itself,” “the inside of said top plate receiving structure,” “the height” “the operation rod units,” “said gas springs” “the left and right support columns,” “said multiple rods,” “the first rod section,” “the second rod section,” “the direction perpendicular,” “the third gas spring,” “said column,” and “the third rod section” lack antecedent basis in the claim.  
Regarding claim 2, the terms “said three top plate receiving structures,” “the longitudinal direction,” “said two top plate receiving structures,” “the direction perpendicular,” and “said lateral long side edge” lack antecedent basis in the claim.  
Regarding claim 2, the term “close” in is a relative term which renders the claim indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2 is indefinite due to dependence upon an indefinite base claim.  
Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637